Citation Nr: 0724322	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-39 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the residuals of the 
removal of a brain tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a brain tumor.  

In February 2007 the veteran testified before the Board at a 
hearing that was held at the RO.  During the proceeding, the 
Board agreed to hold the record open for 60 days so that the 
veteran could submit evidence in support of his claim.  The 
veteran filed additional evidence that was accompanied by a 
waiver of initial RO consideration; this evidence will be 
considered by the Board in the adjudication of this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that he developed a brain tumor as a 
result of head trauma sustained in an October 1972 motor 
vehicle accident in which he was involved during service.  He 
also asserts that trauma from the motor vehicle accident 
resulted in him developing schizophrenia, which was an early 
manifestation of his brain tumor.  Further, he maintains that 
the motor vehicle accident resulted from his schizophrenia, 
which became manifest during service; the Board notes that 
this constitutes an application to reopen his previously 
denied claim for service connection for an acquired 
psychiatric disorder (schizophrenia).  The veteran also 
challenges the propriety of the RO's April 1995 
Administrative Decision that determined that the in-service 
October 1972 motor vehicle accident was the result of his 
willful misconduct.  

The service medical records show that in October 1972 the 
veteran was involved in a motor vehicle accident after he 
reportedly lost control of his vehicle.  The initial 
treatment record associated with injuries sustained in the 
accident shows that the local police filed no charges related 
to the accident.  His service medical records indicate that 
he sustained a head injury in the crash, resulting in a minor 
abrasion over the right side of his forehead and a mild 
concussion.  He arrived in the emergency room in an 
unconscious state, and after awakening, alternated between 
periods of consciousness and an essentially comatose 
condition.  Neurological examination showed no localizing 
symptoms but the veteran was noted to have a definite 
unstable gait and decreased coordination.  His speech was 
slurred and at times was inappropriate and incoherent.  He 
was found to be unable to answer even very simple questions, 
and was not oriented to time or place.  His condition was 
noted to have improved only minimally two hours after the 
accident.  The impression was rule out organic brain 
syndrome.  It was noted that the veteran's First Sergeant 
indicated that the veteran had recently had much difficulty 
in getting along with his superiors.  He had been suspected 
of drug abuse but multiple tests had been negative.  He was 
admitted to the hospital for overnight observation.  

On admission to the hospital, it was noted that the veteran's 
behavior prior to admission had varied between being very 
anxious and combative, to unconscious.  The veteran admitted 
to drinking alcohol prior to the accident.  He denied use of 
other drugs.  Neurological examination on admission was 
within normal limits, except for anxiety.  His abstraction 
was noted to be rather concrete but his mental status was 
otherwise found to be intact.  The impression was blunt head 
trauma.  The following morning, the veteran reported that he 
felt good aside from feeling a loss of appetite, and nausea.  
He was oriented to person, place, and time, and his recent 
memory was noted to be okay.  Neurological examination was 
normal.  A urine sample was sent for toxicology screening for 
alcohol, amphetamines, and barbiturates.  He was discharged 
for return to duty without change in profile.

Five days later, the veteran was scheduled for an appointment 
with the physician who had treated him on the day of the 
accident by an unknown person, for reasons unknown to both 
the veteran and the attending physician.  The veteran's blood 
alcohol content was noted to have been .207 percent.  It is 
unclear from the physician's statement whether the veteran's 
blood alcohol content was found to be .207 percent on the 
date of the accident or on the date of treatment five days 
after the accident.  An associated toxicology report is dated 
on October 16, 1972, five days after the motor vehicle 
accident.  He admitted to drinking alcohol after becoming mad 
at his supervisor.  He denied other drug use.  The physician 
noted that the results of the drug screens requested at the 
hospital were not yet available.  The veteran was sent back 
to duty, and records were requested from the hospital.  
Significantly, it does not appear that these records were 
associated with the veteran's claims file.

A November 1972 DA Form 3647 reflects that the veteran was 
diagnosed as having a mild concussion.  This form also states 
that the condition was incurred in the line of duty and was 
not pre-existing.

In February 1973, the veteran was brought to the emergency 
room for sobriety determination but he refused a blood 
alcohol test.  It was noted that it was unclear whether the 
veteran had been drinking or whether he had the odor of 
alcohol on his breath.  However, he was determined not to 
have an unsteady gait, incoherent speech, muscular 
incoordination, dilated pupils, conjunctival injection, 
tremors, or lack of orientation to time or place.  
Accordingly, it was determined that the veteran was not 
inebriated.  The remainder of the veteran's service medical 
records is negative for complaints related to psychiatric 
problems, and does not demonstrate problems with substance 
abuse.  On examination in March 1973, prior to his separation 
from service, the veteran denied a family history of 
psychosis.  He was determined to be able to distinguish right 
from wrong, adhere to the right, and to have the mental 
capacity to effectively cooperate in his own defense.

The veteran asserts that he was diagnosed with schizophrenia 
at the VA Medical Center (VAMC) in Detroit, Michigan, shortly 
after his separation from service.  In March 2007, however, 
VA received a response from the Detroit VAMC indicating that 
that facility had no record of ever having treated the 
veteran.  

The initial post-service medical evidence shows that the 
veteran exhibited psychiatric symptoms in 1973.  In a 
December 1979 report, the veteran's treating physician, Dr. 
E. D. Reynolds, stated that he treated the veteran in 
November 1973, i.e., within a year of his discharge from 
active duty, for a depressive reaction and for being very 
nervous.  Dr. Reynolds indicated that he treated the veteran 
with Mellaril.  The Board observes that Mellaril a drug used 
to treat schizophrenia.  See 
http://www.nlm.nih.gov/medlineplus/druginfo/medmaster/a682119
.html.  Dr. Reynolds added that when he treated him again in 
1976, the veteran presented as "quite nervous" and he 
advised the veteran to drop some of his college courses so 
that he could better cope with his workload to relieve 
pressure.  

In April 1978, when the veteran underwent VA psychiatric 
examination, he reported that he had been hospitalized in 
January 1978 at the Mississippi State Hospital with a 
diagnosis of schizophrenia.  He was discharged in February 
1978, and since that time had been followed by a private 
physician.  His symptoms were reportedly much improved since 
beginning medication and treatment.  VA examination resulted 
in an impression of paranoid schizophrenia that was presently 
in remission.  Subsequent treatment records dated to February 
2005 show continued treatment for schizophrenia.

Post-service medical records dated in June 2000 show that the 
veteran had a long history of seizures and that he had 
recently been found to be in Dilantin toxicity and 
unconscious.  Upon recovery, he was found to have right-sided 
hemiparesis.  Investigation revealed a large parasagittal 
meningioma causing brain compression, and peritumoral edema.  
Excision of the tumor was recommended.  The tumor was removed 
without complications in June 2000.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006); see 
also 38 U.S.C.A. §5103A(g) (West 2002).  In this case, a VA 
examiner has not yet had the opportunity to review the 
veteran's claims file and render an opinion as to whether the 
veteran's brain tumor developed for reasons related to his 
period of active service.  Because such a relationship is 
unclear to the Board, the Board finds that a remand for an 
examination and etiological opinion is in order.

The Board notes, with significance, that in an April 1995 
Administrative Decision, the RO found that the veteran's 
October 1972 motor vehicle accident was the result of his own 
willful misconduct.  The finding that the accident was the 
result of his willful misconduct precluded the granting of 
service connection for any disability resulting from the 
accident.  For this reason, in a July 1995 Rating Decision, 
the RO denied entitlement to service connection for a 
psychiatric disorder that the veteran alleged had developed 
as a result of the accident.

In arguing that his brain tumor developed as a result of the 
October 1972 motor vehicle accident, the veteran has 
implicitly challenges the propriety of the April 1995 
Administrative Decision.  Because the adjudication of the 
veteran's current claim of service connection for a brain 
tumor depends upon the resolution of the pending challenge to 
the propriety of the Administrative Decision, the claims are 
inextricably intertwined.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Similarly, in arguing that his schizophrenia was an early 
manifestation of his brain tumor, the veteran has implicitly 
raised an application to reopen his previously denied claim 
for service connection for an acquired psychiatric disorder 
(schizophrenia).  Because the adjudication of the veteran's 
current claim for service connection for a brain tumor 
depends upon the resolution of the pending application to 
reopen the previously denied claim for service connection, 
the claims are inextricably intertwined.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
appropriate VA examination.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner's 
report should indicate that the claims 
folder has been reviewed.  Based upon a 
review of the historical records and 
medical principles, the examiner should 
provide an opinion as to the following 
questions:

a)  Is it at least as likely as 
not that that the veteran's 
schizophrenia had its onset during 
service or within one year of his 
discharge from active duty in 
March 1973, i.e., no later than 
March 1974?  In responding to this 
question, the examiner must 
discuss Dr. Reynolds December 1979 
report, to include commenting on 
the veteran's use of Mellaril to 
treat his psychiatric disability.
        
b)  Is it at least as likely as 
not that any current symptoms, 
including psychiatric problems, 
and the brain tumor the veteran 
had removed in June 2000, are 
related to his October 1972 head 
injury?
        
c)  Is it at least as likely as 
not that the veteran's 
schizophrenia (or any other 
psychiatric disability) pre-
existed the October 1972 head 
injury?  In addressing whether any 
psychiatric disability pre-existed 
the motor vehicle accident, the 
examiner should specifically 
comment on the October 1972 
notation that the veteran had been 
suspected of drug abuse but that 
multiple tests had been negative 
for such abuse.
        
d)  Is it at least as likely as 
not that the veteran's 
schizophrenia caused or 
contributed to his development of 
the brain tumor?   

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale in a legible report.  

2.  Then, after ensuring the above has 
been completed and that all other 
necessary development has been 
completed, adjudicate the newly raised 
claims challenging the propriety of the 
April 1995 Administrative Decision 
finding that the October 1972 motor 
vehicle accident was the result of the 
veteran's willful misconduct and the 
veteran's application to reopen a claim 
of service connection for an acquired 
psychiatric disorder, to include as due 
to the October 1972 motor vehicle 
accident.  In adjudicating the 
propriety of the April 1995 
Administrative Decision, the RO, in 
determining whether any intake of 
alcohol was the causative factor in the 
accident, should specifically address 
the absence of evidence regarding the 
filing of formal charges by the local 
police, and the apparent ambiguity in 
the veteran's blood alcohol content on 
the date of the accident, including the 
apparent absence in the record of the 
toxicology screening requested by the 
hospital on the day following the 
accident.  

3.  Then, after ensuring that the above 
development has been completed, 
readjudicate the claim of service 
connection for the residuals of the 
removal of a brain tumor.  If the 
decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board for the purpose of appellate 
disposition.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

